Citation Nr: 0424617	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-34 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial compensable evaluation for prostate 
cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel	


INTRODUCTION

The veteran had active service from July 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for prostate cancer.  The RO assigned a 100 
percent evaluation, effective July 27, 2001 and a 
noncompensable evaluation from September 1, 2001.  He has 
been awarded special monthly compensation for loss of use of 
a creative organ.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2003).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  Further, the United States Court of 
Appeals for Veterans Claims has held that VA has a duty to 
assist claimant in the development of their claims, including 
the obligation to conduct a "thorough and contemporaneous 
medical examination."  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The Board notes that the veteran was afforded a genitourinary 
examination in September 2003.  The examiner noted post 
prostatectomy stress urinary incontinence and erectile 
dysfunction.  However, no finding was made as to the degree, 
extent or frequency of the urinary incontinence, whether the 
wearing of absorbent material is required, and if so, the 
frequency with which such is required to be changed, etc. .  
In this regard, it is noted that, at an April 2004 personal 
hearing before the undersigned, the veteran testified that 
after his prostatectomy, he urinates five or six times per 
day and once or twice per night.  He also complained of pain 
in the area of the surgical scar.  The September 2003 VA 
examiner noted the veteran had a surgical scar from his 
prostatectomy, without specifying whether or not the scar is 
well healed or symptomatic.  The examiner also noted the 
veteran's most recent PSA value had been checked one year 
earlier.  It was not indicated whether or not the veteran was 
currently receiving treatment for his disability.  The Board 
finds that such information would be helpful in adjudicating 
the veteran's claim.

At the personal hearing before the undersigned in April 2004, 
the veteran reported he had been seen by his private treating 
urologist in December 2002, and planned to change from this 
provider of medical care in the near future.  Reports of such 
treatment and/or evaluation are not of record.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his prostate cancer and 
residuals thereof since his discharge 
from service.

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the appellant, including from 
Robert F. Blythe, M.D. and any identified 
VA medical facility.

2.  The veteran should then be afforded a 
VA genitourinary examination by an 
appropriate specialist, if available, to 
determine the current nature and extent 
of the veteran's service-connected 
prostate cancer and residuals thereof.  
The examiner should specifically note 
whether the veteran has incontinence 
which requires the wearing of absorbent 
material, and if so, the examiner should 
report the number of times per day such 
materials must be changed, whether the 
veteran has daytime voiding between two 
and three hours or less, and whether the 
veteran has nocturia more than once per 
night.  The surgical scar should be 
described, including as to its size, 
whether it is well healed, and whether it 
is symptomatic.  The veteran's current 
PSA value should be reported, if 
obtainable.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he should be 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




